DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 29 is objected to because of the following informalities:  
In claim 29, in line 3, the word “amount” should be changed to --- among ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 18 and 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi (US Pub No. 2004/0019270) in view of Heer et al. (“Ultrasound training: the virtual patient”, 2004) and Lachaine et al. (US Pub No. 2009/0024030; note that the provisional application No. 60/951,001 supports the below relied upon teachings, see Figure 2, etc.), alone, or further in view of Shinichi (JP 4135546).  Note that Examiner refers to the English translation of Shinichi in the below rejection.  
With regards to claims 16 and 35, Takeuchi discloses an ultrasound imaging method and system comprising:
an ultrasound scanner including a probe (12) configured to acquire a live ultrasound image (41) of a patient being examined(paragraph [0051], referring to using the ultrasonic probe (12) to acquire ultrasonic images which are displayed in real time (i.e. “live ultrasound image”); paragraph [0055]; Figure 7A);
a display (28) (paragraphs [0027], [0054], [0059]; Figure 7A); and
a processor (33) (paragraphs [0027], [0044], [0054]; Figure 1) configured to:
control the display to display a pre-recorded primary demonstration series of images (i.e. probe B, which corresponds to the dotted line of (46) in 7A which indicates the position and posture to which the ultrasonic probe has to be moved), wherein the pre-recorded primary demonstration series of images display a change in a position and orientation and motion (i.e. motion from current position to position at which the reference image can be acquired) of an animated probe moving from a landmark (i.e. landmark associated with current position of probe) to a target (i.e. target associated with position at which the reference image can be acquired) (paragraph [0051], referring 
control the display to display pre-recorded ultrasound images (42; “reference image”) corresponding to the change in the position, orientation and motion of the animated probe, wherein the pre-recorded ultrasound images are displayed simultaneously and synchronously with the corresponding pre-recorded primary demonstration series of images (paragraphs [0051],[0054]-[0066], referring to the “reference image", which corresponds, and is thus "in sync" with the dotted line probe position (46; "demonstration image"; Figures 5 and 7A), and
control the display to display the live ultrasound image (41) of the patient being examined as a user using the probe follows the change in the position, orientation and motion of the animated probe (paragraphs [0051],[0054]-[0066], paragraphs [0059]-[0061], note that user is shown via the display probe movement information (46), etc. how to move the probe, and tries to match the current probe image (solid line in 46) to the desired position/posture (i.e. “pre-recorded primary demonstration image") to which 
However, Takeuchi does not specifically disclose that the pre-recorded demonstration series of images comprises of a video, wherein the video presents a plurality of pre-recorded video clips respectively corresponding to examination steps in an examination procedure to be performed on the patient being examined.
Further, Takeuchi does not specifically disclose that the pre-recorded video clips display the change in the position, orientation and motion of the animated probe moving from the landmark to the target” specifically “relative to an anatomy of a human body occurring in the examination steps.
Heer et al. disclose combining two-dimensional imaging information of the B-mode plane of a sonographic examination and the spatial information of the position of the ultrasound probe to generate a voxel cuboid, wherein the combined information is provided as a video (i.e. 6 minute video clip) in order to provide instructions for performing a sonographic examination (Abstract; pgs. 440-441, Section: Technical background; pg. 441, right column, 2nd paragraph; Figures 1-2, Table 2).  Every B-mode plane of the voxel cuboid is linked to a single position of the ultrasound probe, and thus the B-mode video is in synchronism with the corresponding probe position information (pg. 441, left column, 1st paragraph).  Viewing the video provided improved 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the instructions for performing a sonographic examination provided in the medium form of still images with instructions for performing a sonographic examination provided in the medium form of video clips, wherein the medium form (i.e. video) presents a plurality of pre-recorded video clips respectively corresponding to examination steps in an examination procedure to be performed on the patient being examined, as taught by Heer et al., as the substitution of one known medium form of providing instructions for performing a sonographic examination for another yields predictable results to one of ordinary skill in the art and further presenting instructions in the form of a video clip provides improved ultrasound training (Abstract; pgs. 442-443, Section:Results).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  

Lachaine et al. disclose a method of presenting a suggested path for an ultrasound probe along a patient’s surface, wherein a representing of a probe (200) may be shown in a location-guidance image (125), wherein the probe representation may be updated in real-time as the operator moves the probe, thus helping the operator see how close the current probe position is relative to the suggest path and enabling the operator to include the appropriate anatomy in the scan with minimal searching (Abstract; paragraph [0021]; Figure 2).  This also allows the operator to reproduce the same (or approximately the same) scan from one treatment session to the next (paragraph [0021]).  The probe representation (i.e. animated probe) denotes both an angle (i.e. orientation) and a position of the probe in space and relative to the patient P (i.e. relative to the an anatomy of a human body), wherein a movie loop (i.e. video) may be compiled showing an actual representation of the suggested probe motion along the intended scan path, indicating a more detailed version of the motion (paragraph [0022]; Figure 2). 
  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the pre-recorded video clips that display the change in the position, orientation and motion of the animated probe moving from the landmark to the target of the above combined references be specifically “relative to an anatomy of a human body occurring in the examination steps”, as taught by Lachaine et al., in order to enable the 
Alternatively, with regards to the limitation concerning the pre-recorded primary demonstration video presenting “a plurality of pre-recorded video clips respectively corresponding to examination steps in an examination procedure to be performed on the patient being examined”, if Heer et al. is not viewed as teaching the above limitation:
In the alternative, Shinichi discloses shortening the time for an ultrasonic diagnosis and to reduce the work burden of an operator by storing ultrasonic image data and operation image data (i.e. "pre-recorded primary demonstration image") in advance in a storage means (Abstract).    Sample image data and operation image data of the heart, abdominal region and liver are stored in respectively different memory regions, wherein after observing the operation image data for the liver, the operator can push the operation console 5 multiple time in order to observe the operation image data for the heart (pg. 10, right column; pg. 11, left column, 4th paragraph –right column, 2nd paragraph).  Note that the separate operation image data sets for the heart and the liver demonstrate different steps in a medical procedure of imaging the patient body.  
 Therefore, alternatively, it would have been obvious to one of ordinary skill in the art to modify the assistance means of the above combined references to be adapted to provide at least one procedure demonstration set comprising several pre-recorded primary demonstration video clips (i.e. video clips for the liver, heart, etc.), each pre-recorded primary demonstration video clip demonstrating a different step in the medical procedure and whereby the pre-recorded primary demonstration video clips are 
With regards to claims 18 and 36, Takeuchi discloses that their system further comprises a memory (30) configured to store the pre-recorded video clips and the pre-recorded ultrasound images (paragraphs [0041], [0051]). 

Claims 19, 29, 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Heer et al. and Lachaine et al. (and Shinichi) as applied to claims 16 and 35 above, and further in view of Savitsky (US Pub No. 2008/0187896).
With regards to claims 19 and 37, as discussed above, the above combined references meet the limitations of claims 16 and 35.  Further, the above combined references further disclose controlling the display to display a first pre-recorded video clip representing a first examination step to be performed on the patient being examined and to display a first pre-recorded ultrasound image corresponding to the change in the position, orientation, and motion of the animated probe in the first pre-recorded video clip (see Takecuhi, which discloses displaying a first image (i.e. image of probe at position at which the reference image can be acquired) representing a first examination step to be performed on the patient being examined and to display a first pre-recorded ultrasound image (42) corresponding to the change in the position, orientation and motion of the animated probe in the first image (paragraph [0060]-[0061]; Figure 7A), wherein, as set forth in the combination of the references, Heer (or Shinichi) discloses 
However, the above combined references do not specifically disclose that the processor is further configured to display a plurality of virtual tabs representing the examination steps to be performed on the patient being examined, and, in response to selection of a first virtual tab among the plurality of virtual tabs, control the display to display the desired information for presentation (i.e. first pre-recorded video clip in the above combined references).
Savitsky discloses a medical procedure training system, wherein a graphical interface (12) has a plurality of tabs (34c), wherein the tabs 34c are selectable for altering a viewpoint of the anatomical model image being provided within the section 30 (Abstract; paragraph [0024]; Figure 2).  A digital video (28) is pre-recorded ultrasound video obtained from a living sample and is recorded along with orientation data of the ultrasound probe obtaining the data (paragraph [0048]).  A virtual probe position can be pre-selected for a particular view point, wherein the viewpoint selected will provide video from real ultrasound previously recorded on a living human (paragraphs [0023]-[0024], [0048]; Figure 2, note that the viewpoint selection is associated with virtual tabs (34c), each representing examination steps (i.e. abdominal, vascular, obstretic, thoracic, etc. examination steps) to be performed on the patient being examined, wherein, depending on the viewpoint selection, the display/interface is controlled to display a virtual ultrasound probe position and pre-recorded ultrasound image corresponding to the change in the position of a probe).  Their graphical interface (12) thus provides multiple modal teaching to the user and the user can choose one or more teaching modalities 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the processor of the above combined references be further configured to display a plurality of virtual tabs representing the examination steps to be performed on the patient being examined, and, in response to selection of a first virtual tab among the plurality of virtual tabs, control the display to display the desired information for presentation (i.e. first pre-recorded video clip in the above combined references), as taught by Savitsky, in order to provide the user with a choice of one or more teaching modalities when working through the virtual environment displayed by the graphical interface (paragraph [0040]).  
With regards to claims 29 and 38, Savitsky discloses that the processor is further configured to, in response to a selection of a second virtual tab among the plurality of virtual tabs, control the display to display a second pre-recorded video clip representing a second examination step to be performed on the patient being examined and to display a second pre-recorded ultrasound image corresponding to the change in the position, orientation and motion of the animated probe in the second pre-recorded video clip (paragraphs [0023]-[0024], [0040], [0048]; Figure 2, note the plurality of virtual tabs (34c), which would include a second virtual tab for selection and associated with a second/additional examination step).

Claims 30 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Takeuchi in view of Heer et al., Lachaine et al. (and Shinichi) and  as applied to claims 29 and 38 above, and further in view of Hill et al. (WO 2007/036880), as cited by Applicant.
With regards to claims 30 and 39, as discussed above, the above combined references meet the limitations of claims 29 and 38.  However, they do not specifically disclose that the second examination step is a step immediately following the first examination step in the examination procedure being performed on the patient. 
Hill et al. disclose that ultrasound imaging system manurfacturers have provided their system with pre-programmed exam protocols to guide the sonographer through the gathering of specific image sequences, wherein such pre-programmed protocols have improved the efficiency of conducting ultrasound exams (pg. 1, last paragraph-pg. 2, top paragraph).  The pre-programmed protocols are designed to step the sonographer through a series of views, measurements and calculations in particular regions of the body to determine whether the imaged anatomy is normal or exhibits suspect characteristics (pg. 2, first full paragraph).  A custom protocol can be created and saved for later recall with a specified order, wherein the custom protocol guides the sonographer through each view of the examination and dictates the types of images and measurements the songographer should perform during the examination (pg. 3, last paragraph-pg. 4, first paragraph).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the the second examination step of the above combined references correspond to a second step of a pre-programmed protocol, and thus the second examination step is a step immediately following the first examination step in the examination procedure being performed on the patient, as taught by Hill et al., in order .  

Claims 31 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Heer et al., Lachaine et al. (and Shinichi) and Savitsky as applied to claims 29 and 37 above, and further in view of Matsui et al. (US Patent No. 6,458,081).
With regards to claims 31 and 40, as discussed above, the above combined references meet the limitations of claims 29 and 37. However, they do not specifically disclose that the processor is further configured to control the display the plurality of virtual tabs on a portion of the display to indicate an order of the examination steps the user should follow in the examination procedure.  
Matsui et al. disclose displaying a workflow representing an operation procedure on a monitor as a status window to notify a user of the operation procedure (Abstract).  A window in which a sub flow 50 containing activities constructing a composite activity and arranged in the operation order can be displayed together with the workflow (31) (column 13, line 57-column 14, line 20; Figure 14).  Since the diagnostic operation can be executed in accordance with the sub flow, a complicated and diversified ultrasonic diagnostic apparatus can be easily operated (column 14, lines 16-20; Figure 14).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the processor of the above combined references be further configured to control the display the plurality of virtual tabs on a portion of the display to indicate an .

Claims 33-34 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Heer et al., Lachaine et al. (and Shinichi) as applied to claims 16 and 35 above, and further in view of Matsui et al..
With regards to claims 33 and 42, as discussed above, the above combined references meet the limitations of claims 16 and 35.  However, they do not specifically disclose that the processor is further configured to control the display to display a plurality of virtual tabs representing the examination steps to be performed on the patient being examined, and retrieve image parameters values corresponding to a current examination step and send the image parameter values to adjust imaging settings of the ultrasound scanner.
Matsui et al. disclose displaying a workflow representing an operation procedure on a monitor as a status window to notify a user of the operation procedure (Abstract).  Their apparatus includes a parameter setting section which sets a parameter associated with an activity composing the displayed operation procedure, the parameter performing a predetermined operation for a predetermined activity of the operation procedure displayed on said display section, wherein a plurality of virtual tabs representing examination steps are displayed (column 12, lines 49-column 13, line 13; claim 8, note that preset parameters are associated with the examination steps (i.e. a focal depth is preset for a scan activity), wherein such preset parameters would be retrieved and used 
At the time of the invention, it would have been obvious s to one of ordinary skill in the art to have the processor of the above combined references be further configured to control the display to display a plurality of virtual tabs representing the examination steps to be performed on the patient being examined, and retrieve image parameters values corresponding to a current examination step and send the image parameter values to adjust imaging settings of the ultrasound scanner, as taught by Matsui et al., in order to easily operate a complicated and diversified ultrasonic diagnostic apparatus (column 14, lines 16-20).
With regards to claims 34 and 43, as discussed above, the above combined references meet the limitations of claims 16 and 35.  However, they do not specifically disclose that their processor is further configured to control the display to display text fields explaining how to handle the probe of the ultrasound scanner or how to interpret the ultrasound image and derive a diagnosis.
Matsui et al. disclose displaying a workflow representing an operation procedure on a monitor as a status window to notify a user of the operation procedure (Abstract).  Their system can provide a “help” function” which provides help information (column 23, lines 50-65).  For example, in diagnosing a patient of myocardial infarction, when the help button is selected, help data associated with “myocardial infarction” and “Scan” are selected, and appropriate use examples of an ultrasonic probe for diagnosis of myocardial infarction are displayed as text fields (column 24, lines 8-52; Figures 40A,B).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the processor of the above combined references be further configured to control the display to display text fields explaining how to handle the probe of the ultrasound scanner or how to interpret the ultrasound image and derive a diagnosis, as taught by Matsui et al., in order to improve operability and allow even inexperienced users to execute appropriate diagnosis (column 24, lines 36-52).

Claims 32 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Heer et al. and Lachaine et al. (and Shinichi) as applied to claims 16 and 35  above, and further in view of Ehricke (“SONOSim3D: a multimedia system for sonography simulation and education with an extensible case database”, August 1998) and Mine et al. (US Pub No. 2005/0090742).
	With regards to claims 32 and 41, as discussed above, the above combined references meet the limitations of claims 16 and 35.  Further, Takeuchi discloses that the pre-recorded ultrasound images are displayed simultaneously and synchronously with the corresponding pre-recorded video clips in the pre-recorded primary demonstration video and with the live ultrasound image (paragraphs [0051],[0054]-[0066]; Figures 5, 7A).
	However, though the above combined references do disclose that the processor is further configured to control the display to display a pre-recorded demonstration video presenting a plurality of pre-recorded images respectively corresponding to the 
Ehricke et al. disclose that, during an ultrasound training session, two different views (i.e. front view and side view) of a transducer model are presented to a user in a user interface (see Figures 1-2; note that the front view thus provides a primary demonstration image of the probe position and the side view provides a secondary demonstration image of the probe position).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have a pre-recorded secondary demonstration video be presented, wherein the plurality of pre-recorded secondary demonstration video presenting a plurality of pre-recorded images correspond to images of the anatomy of the human body as the position, orientation and motion of the animated probe moves from the landmark to the target relative to the anatomy of the human body, as taught by Ehricke et al., in order to provide an additional directional view of the probe position, thereby providing an increased awareness of the probe position with respect to the patient (see Figures 1-2).  
However, the above combined references do not specifically disclose that the images correspond to “cross-sectional” images.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the images corresponding to examination steps of the above combined references with cross-sectional images corresponding to examination steps, as taught by Mine et al., as the substitution of one known form/view for displaying examination steps for another yields predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-19 and 29-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Lachaine has been introduced to teach having the pre-recorded video clips that display the change in the position, orientation and motion of the animated probe moving from the landmark to the target of the above combined references be specifically “relative to an anatomy of a human body occurring in the examination steps”. 
With regards to Applicant’s arguments that the previously applied art is not combinable because it would make the device in the applied art inoperable “as discussed during the interview”, Examiner respectfully disagrees and refers the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793